Title: Henry Dearborn to Thomas Jefferson, 10 March 1812
From: Dearborn, Henry
To: Jefferson, Thomas


          
                  Dear Sir 
                  Washington March 10th 1812
           
		    My Son has enclosed to me your letter of the 20th ulto and informs me that he had sent your letter to the man it was intended for, and requested him to send the machine to his care at Boston and he, my Son, would ship it to Richmond.—be
			 pleased Sir to accept my most sincere thanks for your friendly & flattering observations in relation to my appointment in the Army, I shall accept the appointment from a sence of duty, but with a strong conviction of the weight of responsibility that attaches to the proposed command. I am neither so vain as to think my
			 self as well qualified as I ought to be, or so ambitious as to covit, at this time of life, a place that requires superior tallents, with all the ardour and vigour of youth. I concider my
				appointment
			 as confined to one department only, and not as a Commander in Chief, otherwise I should not have consented to accept it.—
			 
			 
			 The communications made
				yesterday by
			 the President to Congress has produced such an explosion as must have a very strong effect on our political parties, and as the facts are fully established beyond all possible doubt, I think it must in a great
			 measure break down our Northern Junto, the names are from tenderness or policy, kept back, as you  will receive the perticuliers in the paperes I will not trouble you with them.—
                  The Clinton party are hostile & active, no means are, or will be, omitted for rendering the measures of the President unpopular, or his reelection doubtfull, but with the exception of two or three in Virginia and a very few others in other States, New-York will stand alone, unles they receive the aid of the Tories.—altho I retain some faint hope of avoiding war on honorable termes, the
			 grounds for such hopes are diminishing from day to day. our preperations are slow, but the course is so strongly mark’d out as to leave no chance for retreating, we shall commence the war
				clumsily,
			 but shall do better & better every year.—
          please to accept Sir my most sincere wishes for a long continuence of your life & happiness.
                  H. Dearborn
        